DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicants’ amendment filed February 7, 2022 is acknowledged and has been entered.  Claims 1-11, 13, 14, 16, and 17 have been canceled.    Claim 12 has been amended.   Claims 12, 15, and 18-27 are now pending in the instant application.    

2.	Applicant’s election without traverse of Group I, claims 12, 16, and 20-26, in the reply filed on February 7, 2022 is acknowledged.

3.	Claims 15, 19 and 27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 7, 2022.

4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on June 16, 2020. It is noted, however, that applicant has not filed a certified copy of the KR application (Republic of KR10-2020-0072685) as required by 37 CFR 1.55.

5.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on December 7, 2020. It is noted, however, that applicant has not filed a certified copy of the KR application (Republic of KR10-2020-0169167) as required by 37 CFR 1.55.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 12, 18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: there is no subject population recited in the preamble of the claim. 

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 12, 18, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for alleviating or treating a neurological disorder, Parkinson’s disease, the method comprising administering a Lactobacillus paracasei as an active ingredient to an individual in need thereof, does not reasonably provide enablement for method for alleviating or treating a neurological disorder (mild cognitive impairment, dementia, Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, amyotrophic lateral sclerosis (ALS), Batten disease, Kearns-Sayre syndrome (KSS), chronic progressive external ophthalmoplegia (CPEO), mitochondrial encephalomyopathy with lactic acidosis and stroke-like episodes (MELAS), myoclonic epilepsy with ragged-red fibers (MERRF), neurogenic weakness with ataxia and retinitis pigmentosa (NARP), Leigh syndrome (LS), mitochondrial recessive ataxia syndrome, and a combination of thereof), the method comprising administering a composition comprising vesicles derived from Lactobacillus paracasei as an active ingredient to an individual in need thereof.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.             
The specification teaches [0003] Since the beginning of the 21st century, acute infectious diseases recognized as epidemic diseases in the past have become less important, whereas chronic diseases accompanied by immune dysfunction caused by disharmony between humans and micro-biomes have changed disease patterns as main diseases that determine the quality of life and human lifespan. In particular, degenerative brain diseases such as dementia, Parkinson's disease, autism spectrum disorder, and Lou Gehrig's disease, mental disorder such as stress disorder, and depression, and the like as intractable chronic diseases in the aging society of the 21st century have become a major problem for the health of the people as main diseases that determine the human lifespan and quality of 
[0011] Lactobacillus paracasei is a Gram-positive bacillus, and grows well not only in anaerobic environments but also in aerobic environments and is known as a beneficial bacterium that coexists in our bodies. Bacteria secrete extracellular vesicles (EVs) having a bilayer structure into the extracellular environment for the exchange of intercellular proteins, lipids, genes, and the like. Extracellular vesicles derived from gram-positive bacteria such as Lactobacillus paracasei include peptidoglycan and lipoteichoic acid, which are constituents of bacterial cell walls, in addition to bacteria-derived proteins and nucleic acids. (see also paragraph [0056])
[0012] However, there is no case where vesicles secreted by Lactobacillus paracasei have been used for the prevention or treatment of a neurological disorder or mental disorder.
Lactobacillus paracasei-derived vesicles suppress the progression of short-term and long-term cognitive impairments in mice with a degenerative brain disease (see paragraphs [0105]-[0108])
Example 4. Evaluation of Efficacy for Learning Ability of Lactobacillus paracasei-derived Vesicles in Mouse Model of Neurological Disorder shows that through the results, it was confirmed that the Lactobacillus paracasei-derived vesicles had a spatial perceptual learning restoration effect and a spatial perceptual memory restoration effect in mice with a degenerative brain disease.  (see paragraphs [[0109]-[0111])
Example 5. Evaluation of Efficacy for Memory Ability of Lactobacillus paracasei-derived Vesicles in Mouse Model of Neurological Disorder shows that the results mean that Lactobacillus paracasei-derived vesicles also have an effect of restoring the memory ability of mice with a degenerative brain disease. (see paragraphs [0112]-[0114])
Example 6. Evaluation of Formation of Amyloid Beta Plaques of Lactobacillus paracasei-derived Vesicles in Mouse of Neurological Disorder shows that the results mean that Lactobacillus paracasei-derived vesicles have an effect of suppressing the accumulation of the Aβ plaques in the degenerative brain disease mouse model. (see paragraphs [0116]-[0118])
Example 7. Evaluation of Nerve Cell Regeneration Ability of Lactobacillus paracasei-derived Vesicles in Mouse Model of Neurological Disorder shows that it could be seen that Lactobacillus paracasei-derived vesicles induced neurogenesis in a degenerative brain disease mouse model, and it was confirmed that an improvement in brain nerve function Lactobacillus paracasei-derived vesicles was associated with neurogenesis of brain nerve cells. (see paragraphs [0120]-[0124])
Example 8. Evaluation of Ability of Lactobacillus paracasei-derived Vesicles to Produce Nerve Cell Dendrites in Mouse Model of Neurological Disorder shows that it could be seen that Lactobacillus paracasei-derived vesicles had an effect of restoring MAP2 in the degenerative brain disease mouse model, and Lactobacillus paracasei-derived vesicles improved neural function by protecting the microstructure of dendrites to improve intercellular integrity. (see paragraphs [0125]-[0126])
It is noted that the specification examples may recite neurological disease however, the specification only teaches Parkinson’s disease and not the full scope of the neurological diseases such as those recited in claim 18 (mild cognitive impairment, dementia, Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, amyotrophic lateral sclerosis (ALS), Batten disease, Kearns-Sayre syndrome (KSS), chronic progressive external ophthalmoplegia (CPEO), mitochondrial encephalomyopathy with lactic acidosis and stroke-like episodes (MELAS), myoclonic epilepsy with ragged-red fibers (MERRF), neurogenic weakness with ataxia and retinitis pigmentosa (NARP), Leigh syndrome (LS), mitochondrial recessive ataxia syndrome, and a combination of thereof).
Khandestan et al (Journal of Gorgan University of Medical Sciences, Autumn 2020, Volume 22, Number 3. Abstract only) teaches that  Lactobacillus paracasei probiotic can reduce Parkinson’s disease symptoms.   This was shown via Parkinson’s male rats, a Parkinson’s disease animal model.    Umbrello et al (Journal Translational Medicine, 2016, 14:298, 11 pages) analyze the relationship between the gut microbiota and brain disorders and to evaluate the current evidence for the use of Lactobacilli, Lactococci and Bifidobacteria or yeasts as Saccharomycetes; to date, Lactobacillus rhamnosus GG, Lactobacillus casei, Lactobacillus plantarum, Lactobacillus johnsonii, Bifidobacterium and Saccharomyces boulardii are the most widely studied strains.  Although the exact mode of action of probiotics remains uncertain, it is likely that several mechanisms operate together. Probiotics exert a microbiological function by preventing opportunistic pathogens from occupying functional niches in the gut microbial community, blocking epithelial attachment of pathogenic bacteria, inhibiting their growth with the production of lactic acid, propionic acid, acetic acid, bacteriocins and reactive oxygen species; they also play a nutritional role by producing several vitamins, lactase and health-promoting compounds.  In addition, they regulate intestinal transit and reinforce the gut barrier. Furthermore, probiotics play an important role in the regulation of both the innate and adaptive immune systems by Potential effects of probiotics in neurologic diseases To date, there are neither guidelines nor clear indications for the use of probiotics to prevent or treat paediatric neurologic diseases. The current evidence on Pre-clinical studies Although the role of probiotics in neurologic disorders is a topic of recent interest, there are many pre-clinical studies in the literature (Table 1). Overall, these studies show potential effects of probiotics in treating neurologic diseases and describe the neural, immunological and metabolic pathways involved. The mechanisms of action are still speculated and unclear, and the choice of strain, dose and timing appears arbitrary. Lavasani et al. reported that a five-day course of 3 Lactobacillus strains (L. paracasei DSM 13434, L. plantarum DSM 15312, L. plantarum DSM 15313) in mice developing EAE suppressed disease progression and reversed the established disease by down-regulating MOG-reactive T-cells and shifting the dominant immune response from Th1 to Th2; interestingly, beneficial effects were not observed after the administration of a monostrain probiotic; only the three strains taken together yielded therapeutic effects.”  (p. 4 of 11)
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been 
10.	No claims are allowed.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.      


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645